TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00024-CV


Charles W. Bishop II, Appellant

v.


Margo Frasier; Joaquin Ayala, Deputy of Travis County Sheriff Department; and

Charles Kent Olson, Bail Bondsman, Travis County, Texas, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN10-3500, HONORABLE SCOTT JENKINS, JUDGE PRESIDING



	Appellant Charles Bishop, an inmate proceeding pro se and in forma pauperis, filed
a notice of appeal on January 22, 2002.  After reviewing the clerk's record, this Court questioned
whether it had jurisdiction over the dismissal order about which appellant complains.  The record
reveals that claims against other defendants remain pending and the trial court has not rendered a
severance order addressing the other defendants and claims.  Because the complained-of order
appears to not be a final appealable order, on February 12, 2002, the clerk's office sent a letter to the
appellant requesting that he explain to the Court why the appeal should not be dismissed for lack of
jurisdiction.  The letter requested that appellant respond by February 22, 2002, showing grounds for
continuing the appeal.  See Tex. R. App. P. 42.3.  To date, the clerk's office has received no response
from appellant.
	Because appellant has not responded as directed and the record does not contain a
final appealable order, the appeal is dismissed for lack of jurisdiction.  Tex. R. App. P.42.3(a),(c). 


					__________________________________________
					Justice Jan P. Patterson
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   April 4, 2002
Do Not Publish